Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 1 of 13 PageID #: 1104




                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                          LOUISVILLE DIVISION
                                   CIVIL ACTION NO. 3:19-CV-00279-RGJ

  DEAN NORDMAN,                                                                                        PLAINTIFF


  VS.


  THE EVANGELICAL LUTHERAN
  GOOD SAMARITAN SOCIETY, INC., et al.,                                                           DEFENDANTS


                                           MEMORANDUM OPINION
                                               AND ORDER

              Before the Court are two related motions. First, Plaintiff Dean Nordman (“Nordman”) has

  filed a motion to deem all of Defendant The Evangelical Lutheran Good Samaritan Society, Inc.’s

  (“Good Samaritan’s”) objections waived relating to its Rule 30(b)(6) deposition and to Discovery.

  (DN 80). This Motion has been fully briefed. Second is Good Samaritan’s Motion to Hold All

  Pending Matters in Abeyance (DN 83). Nordman responded in opposition. (DN 84). Although

  Good Samaritan’s time to reply has not expired, the Court will proceed with adjudication because

  of the time-sensitive nature of this request.1

                                                     I. Background

             Plaintiff Dean Nordman through his attorney in fact, Helen Nordman, filed this nursing

  home negligence case against Defendants Good Samaritan and Christine Wideman in April of

  2019. (DN 1). Nordman claims Defendants failed to properly care for him while he was housed at

  their facility. (Id.).




  1
      These matters have been referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A). (DN 26).
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 2 of 13 PageID #: 1105




           The parties have struggled with cooperative discovery. The dispute presently before the

  Court relates to difficulties the parties encountered in scheduling Defendant Good Samaritan’s

  Rule 30(b)(6) deposition. Each side emphatically disputes the other’s recitation of operative facts.2

           On February 12, 2021, Nordman served a Rule 30(b)(6) deposition notice duces tecum on

  Good Samaritan, setting the deposition for March 17, 2021, and providing a list of topics for

  examination and items that must be produced. (DN 80-1). Nordman did not consult with Good

  Samaritan on its availability as to the March 17 date but stated he was “open to moving the date to

  suit [Good Samaritan’s] availability” (DN 82-7). Due to scheduling issues with Good Samaritan’s

  representatives, the parties agreed to reschedule the deposition to April 14, 2021.

           Five days before the deposition, Good Samaritan contacted Nordman, explaining that an

  unexpected conflict had arisen for their corporate designee. (DN 80-4, at p. 4). Good Samaritan

  stated: “we need to reschedule the deposition for another day.” (Id.). Nordman responded that he

  would only agree to rescheduling the Rule 30(b)(6) deposition again if the deposition took place

  no later than April 23, 2021 and if Good Samaritan provided outstanding documents responsive to

  the duces tecum requests by April 14, 2021. (Id. at p. 3).

           Good Samaritan did not respond to Nordman’s proposal until April 13, 2021, the day

  before the previously scheduled deposition. (Id. at p. 2). Good Samaritan indicated April 23

  wouldn’t work but that their two corporate representatives would be available on April 26. (Id.).

  As to the outstanding duces tecum requests, Good Samaritan explained that the requests were

  nearly identical to Nordman’s prior discovery requests, which had already been completed and

  provided to Nordman months ago. (Id.).


  2
   Good Samaritan’s Response states that Nordman’s Motion “misrepresents the history of scheduling of the
  corporate representative deposition and attempts to capitalize from Plaintiff’s routine grandstanding in the conduct
  of this litigation.” (DN 81, at p. 1). Nordman asserts, in reply, that Good Samaritan “spends most of their response
  brief misstating the facts and unnecessarily attacking the Plaintiff . . .” (DN 82, at p. 2).

                                                            2
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 3 of 13 PageID #: 1106




         Later that afternoon, Nordman replied to Good Samaritan’s email and objected to

  rescheduling the deposition for April 26, since that was the last day of the parties’ discovery period.

  (Id. at p. 1). Nordman instead proposed April 16 or April 20 for the deposition and again demanded

  Good Samaritan produce documents responsive to its discovery requests and duces tecum requests.

  (Id.). At 5:51 PM, Good Samaritan emailed Nordman, reiterating that its corporate designees were

  “not available tomorrow [April 14] due to conflicts, as was communicated to [Nordman] last week,

  and therefore they will not be appearing for a video deposition.” (DN 80-5.). Good Samaritan once

  more suggested the deposition be rescheduled to April 26. (Id.). To accommodate Nordman’s

  concerns with the deposition occurring on the final day of discovery, Good Samaritan also

  suggested a short extension of the discovery deadline. (Id.).

         The next day, April 14, 2021, Nordman sent Good Samaritan a Zoom invitation for

  “today’s FRCP 30(b)(6) deposition of Defendant[.]” (DN 80-6). Nordman sent this email at 12:37

  PM, twenty-three minutes before the previously scheduled deposition’s start time. Good Samaritan

  immediately responded:

         Pursuant to my email that was sent to you last week, and reiterated in a follow up
         email yesterday evening, Good Samaritan’s corporate designees are not available
         for today’s FRCP (30)(b)(6) corporate deposition due to conflicts, and therefore
         needed to be rescheduled. This is now the third time I have communicated to you
         that they are available on April 26th. Please advise on rescheduling the FRCP
         (30)(b)(6) deposition for April 26th as you have not indicated to date there is any
         conflict to do so.

  (Id.). Six minutes later, Nordman replied: “As the Plaintiff previously advised in writing, the

  deposition would only be rescheduled if two conditions were met, but neither of the two conditions

  have been met or agreed to by Defendants. Therefore, the deposition will go forward.” (Id.). As

  promised, Nordman went forward with the deposition and incurred costs in doing so.

         Several days later, Nordman filed two motions related to this series of events: (1) motion



                                                    3
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 4 of 13 PageID #: 1107




  to deem all objections to Rule 30(b)(6) deposition and to producing accompanying documents

  waived; and (2) motion for extension of time to complete discovery. The Court issued an Order,

  denying the motions without prejudice based on Nordman’s failure to abide by the Scheduling

  Order’s provision that “no motion pertaining to discovery may be filed without first having a joint

  telephonic conference with Magistrate Judge Edwards arranged through her chambers[.]” (DN 67).

  The Court scheduled an in-person hearing to address the discovery issues and stayed the discovery

  deadline. (Id.).

          During the in-person hearing, the Court noted that communication seemed to be a critical

  problem for both sides in scheduling Good Samaritan’s Rule 30(b)(6) deposition. (See DN 74).

  The Court ordered the parties to confer to see whether May 27 or May 28 would work for the

  deposition and, if those dates didn’t work, the parties would need to find an agreeable deposition

  date no later than June 8, 2021. (Id.). The Court extended the discovery deadline to July 2, 2021

  to give Nordman time to review documents and transcripts after the Rule 30(b)(6) deposition. (Id.).

          After this discussion, Nordman attempted to renew his motion to deem all of Good

  Samaritan’s objections to the Rule 30(b)(6) deposition waived. (Id. at pp. 2-3). The undersigned

  indicated she believed this issue was resolved when she required the parties to find an agreeable

  date for the deposition. (Id. at p. 3). Nordman remained stalwart in his belief that any objection,

  including objections based on privilege, relating to documents produced for the Rule 30(b)(6)

  deposition, and during the deposition itself should still be waived based on Good Samaritan’s

  conduct. (Id.). The Court declined to rule on this issue, instead requiring the parties to make good

  faith efforts at resolution and to file a joint status report by May 21, 2021. (Id.).

          The parties’ joint status report reflected that the Rule 30(b)(6) deposition was scheduled

  for May 28, 2021, but that the parties could not resolve Nordman’s motion to deem objections



                                                     4
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 5 of 13 PageID #: 1108




  waived. (DN 78). The Court, therefore, permitted Nordman to refile his motion and set an

  expedited briefing schedule. (DN 79).

          Shortly after Nordman’s motion to deem objections waived was fully briefed, Defendants

  filed a motion to hold all pending matters in abeyance pending the outcome of an upcoming

  mediation on July 27, 2021. (DN 83). Nordman responds that his motion should not be stayed and

  requests the Court rule on this issue before the mediation because he cannot properly evaluate

  settlement of the case without a ruling. (DN 84).

                                                    II. Analysis

          Nordman seeks evidentiary sanctions based on Good Samaritan’s failure to produce

  corporate representatives at the Rule 30(b)(6) deposition on April 14, 2021 and Good Samaritan’s

  failure to produce responsive documents to his subpoena duces tecum requests. (DN 80). Good

  Samaritan’s behavior, according to Nordman, warrants waiver of any and all objections that Good

  Samaritan has asserted, including objections relating to documents produced pursuant to Rule 34

  discovery requests, objections relating to documents produced pursuant to the Rule 45 subpoena

  requests, and objections during the deposition itself. Good Samaritan counters that Nordman’s

  Motion is moot because the Rule 30(b)(6) deposition has now been completed and all responsive,

  non-privileged documents have been produced.3

                  A. Good Samaritan’s Failure to Appear at the April 14, 2021 Deposition

          Nordman asserts that Good Samaritan should have filed a protective order if it was

  objecting to or didn’t want to appear for the Rule 30(b)(6) deposition. Good Samaritan responds


  3
    As Nordman points out in his reply, Good Samaritan did not file its response to Nordman’s motion within the
  Court-ordered deadline. Nordman claims that Good Samaritan’s late response should not be considered. Although
  Good Samaritan clearly missed the Court-imposed deadline, it was an expedited deadline that shortened the typical
  twenty-one-day response time under Local Rule 7.1. Good Samaritan filed its response twenty-one days after
  Nordman refiled his motion. This harmless mistake does not warrant the striking of Good Samaritan’s response.
  However, Good Samaritan is warned that court-imposed deadlines must be complied with and future mistakes of
  this nature will not be tolerated.

                                                          5
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 6 of 13 PageID #: 1109




  that it was not seeking to avoid compliance with the Rule 30(b)(6) deposition notice but merely

  sought to postpone the deposition to accommodate its unavailable witness. Requesting an

  extension for a deposition, Good Samaritan claims, it not tantamount to an objection.

           Federal Rule of Civil Procedure 37(d) governs sanctions for a party’s failure to appear for

  a Rule 30(b)(6) deposition. The Court “may, on motion, order sanctions” if “a party or . . . a person

  designated under Rule 30(b)(6) . . . fails, after being served with proper notice, to appear for that

  person’s deposition[.]” Fed. R. Civ. P. 37(d)(1)(A)(i). Such a failure to appear for deposition “is

  not excused on the ground that the discovery sought was objectionable, unless the party failing to

  act has a pending motion for a protective order under Rule 26(c).” Id. at (d)(2). The Court may

  award sanctions for this conduct, including any type of sanction listed in Rule 37(b)(2)(A)(i)-(vi),

  and “[i]nstead of or in addition to these sanctions, the court must require the party failing to act,

  the attorney advising that party, or both to pay the reasonable expenses, including attorney’s fees,

  caused by the failure, unless the failure was substantially justified or other circumstances make an

  award of expenses unjust.” Id. at (d)(3).

           Nordman cites to case law holding that motions for protective order are required when a

  party objects to the scope of the Rule 30(b)(6) deposition and holding that a corporate witnesses’

  failure to appear cannot be justified by claiming the discovery sought is objectionable. These cases

  are distinguishable from the circumstances here. Good Samaritan did not refuse to appear for its

  Rule 30(b)(6) deposition or object to the substance of the Rule 30(b)(6) deposition. It simply

  sought to reschedule the deposition due to the unavailability of its witness. It was not necessary

  for Good Samaritan to file a motion for protective order for trying to informally reschedule its

  Rule 30(b)(6) deposition.4


  4
   Nordman also cites to two cases for the proposition that a party cannot cancel a deposition unilaterally. (DN 80, at
  p. 4 (citing Pacific Elec. Wire & Cable Co., Ltd. v. Set Top Intern. Inc., 2005 WL 2036033, at *7 (S.D.N.Y. Aug.

                                                            6
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 7 of 13 PageID #: 1110




           Good Samaritan’s failure to appear for the Zoom deposition on April 14, 2021 was also

  substantially justified. Good Samaritan communicated its representative’s unavailability due to an

  “unexpected conflict” to Nordman on April 9, 2021, five days before the scheduled deposition. On

  the day before the deposition, Good Samaritan again communicated that “our corporate designees

  are not available tomorrow due to conflicts, as was communicated to you last week, and therefore,

  they will not be appearing for a video deposition.” Despite Good Samaritan’s representations of

  unavailability, Nordman issued a Zoom invitation for the April 14, 2021 deposition twenty-three

  minutes before the video deposition was previously scheduled to begin. And, despite Good

  Samaritan’s prompt response, reiterating its corporate representatives’ unavailability that day,

  Nordman declared the deposition would go forward as previously scheduled. Having to reschedule

  the April 14, 2021 deposition again was frustrating on Nordman’s end, but Good Samaritan gave

  them sufficient warning and attempted to reschedule the deposition as soon as practicable for their

  representatives.

           According to Nordman, Good Samaritan pushing the deposition back prejudiced him

  because he is an “ailing nursing home resident . . who should be able to benefit from the resolution

  of this case during his lifetime.” (DN 82, at p. 3). Quickly moving this case forward is certainly a

  compelling interest. But poor communication from both parties caused the delays in effectuating

  Good Samaritan’s Rule 30(b)(6) deposition. For instance, Good Samaritan should not have waited

  four days after notifying Nordman of their corporate representative’s unavailability to follow up

  in providing available dates. Good Samaritan also failed to provide more specific reasons for its


  23, 2005); Smith v. BCE, Inc., 2005 WL 1523354, at *1 (W.D. Tex. June 22, 2005)). Good Samaritan did not
  unilaterally cancel its deposition. Rather, it attempted to reschedule the deposition with Nordman’s assistance.
  Moreover, the facts of Pacific Electric and Smith are distinguishable. In Pacific Electric, the plaintiff’s deposition of
  several defendants violated a court order requiring consent of the other parties or the court before altering the
  deposition schedule. 2005 WL 2036033, at *3. In Smith, the court granted a motion to compel in part based on
  defendants’ unilateral decision to cancel corporate depositions due to the effect of plaintiff filing a motion
  requesting leave to amend his complaint. 2005 WL 1523354, at *1.

                                                             7
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 8 of 13 PageID #: 1111




  corporate representative’s unavailability and to explain why it could not produce the other

  corporate designee on the April 14 date.5 On the other hand, Nordman should not have ignored

  Good Samaritan’s attempts to reschedule the deposition to April 26 and offer to briefly extend the

  discovery deadline. And Nordman should not have waited until twenty-three minutes before the

  previously scheduled deposition’s start time to inform Good Samaritan that he would be going

  forward with the Rule 30(b)(6) depositions despite Good Samaritan’s previously communicated

  unavailability. The Court understands Nordman’s desire to complete the Rule 30(b)(6) deposition

  as quickly as possible; however, Nordman was not without fault in these delays.

           Because both parties acted deficiently with respect to scheduling and completing Good

  Samaritan’s Rule 30(b)(6) deposition, the Court does not find sanctions are warranted against

  Good Samaritan, especially not evidentiary sanctions of the caliber that Nordman seeks. Good

  Samaritan’s Rule 30(b)(6) deposition has now been completed. Waiving any objections that Good

  Samaritan may have asserted during this deposition is neither appropriate nor proportional under

  these circumstances.

                   B. Good Samaritan’s Rule 34 and Rule 45 Production of Documents

           Nordman maintains that Good Samaritan failed to object to the subpoena’s document

  requests within fourteen days of the subpoena issuing, as required by Rule 45. Nordman also

  claims Good Samaritan has failed to appropriately respond to its Rule 34 discovery requests within

  thirty days as required by Rule 34(b)(2)(A). According to Nordman, Good Samaritan’s failure to

  file a motion to quash the subpoena or a motion for protective order requires waiver of all its

  objections to producing documents, including privilege.


  5
   Good Samaritan attaches an affidavit of its corporate representative, Gail Brooks, to its Response. (DN 81-1). Her
  affidavit explains that on or around April 9, 2021, she had to travel to assist and care for her mother after her mother
  sustained a fall. (Id.). Nordman alleges that Good Samaritan never provided this reason for Brooks’ inability to
  appear and that it first learned of these circumstances during motion practice.

                                                             8
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 9 of 13 PageID #: 1112




         Good Samaritan clarifies that it filed a motion for protective order on February 22, 2021,

  relating to the limited documents it was previously withholding from its Rule 34 production. The

  parties, however, eventually agreed to a confidentiality agreement without court intervention (see

  DN 77), and Good Samaritan claims it produced all documents pursuant to such agreement. Good

  Samaritan likewise asserts that it has never attempted to avoid compliance with the subpoena’s

  requests, which restate Nordman’s Rule 34 requests for production. Rather, Good Samaritan

  attributes any delay in responding to it having to review “tens of thousands of documents” for

  relevance and privilege after the respective deadlines because Nordman refused to agree on search

  terms and connectors for electronically stored information. Good Samaritan believes any dispute

  over production of documents is moot because it has produced all responsive and non-privileged

  documents pursuant to the parties’ agreed protective order.

         Nordman’s Reply construes Good Samaritan’s Response as admitting that another reason

  they did not produce a corporate representative for the April 14 deposition was because they were

  unprepared and unable to timely produce the documents requested in Nordman’s notice. Nordman

  further argues this motion is not moot because Good Samaritan concedes that they reviewed 6,200

  documents but only produced 959 to Nordman and produced two untimely and insufficient

  privilege logs.

         Federal Rule of Civil Procedure 45 directs the enforcement of subpoenas. Under subsection

  (d)(2), a person commanded to produce documents pursuant to subpoena may file written

  objections to such command “before the earlier of the time specified for compliance or 14 days

  after the subpoena is served.” Fed. R. Civ. P. 45(d)(2). A person withholding subpoenaed

  information under a claim of privilege must expressly claim privilege and “describe the nature of

  the withheld documents, communications, or tangible things in a manner that, without revealing



                                                  9
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 10 of 13 PageID #: 1113




  information itself privileged or protected, will enable the parties to assess the claim.” Id. at

  (e)(2)(A)(1)-(2).

         Requests for production of documents served during discovery fall under Federal Rule of

  Civil Procedure 34. Subsection (b)(2)(A) of this Rule provides that the responding party has thirty

  days to provide written responses. Fed. R. Civ. P. 34(b)(2)(A). Objections to such requests must

  be specific and “state whether any responsive materials are being withheld on the basis of that

  objection.” Id. at (b)(2)(C).

         As to Nordman’s Rule 34 requests, Good Samaritan timely produced responsive and

  nonprivileged documents except for two categories. First, Good Samaritan requested that its

  proprietary business information be covered by a protective order. Second, for email

  communications, Good Samaritan requested Nordman assist with identifying appropriate search

  terms. These issues persisted for several months before the parties ultimately sought court

  intervention. Eventually Nordman agreed to enter into the agreed protective order requested by

  Good Samaritan. (See DN 77). And, although the parties struggled to agree on search terms, Good

  Samaritan eventually went ahead with those suggested by Nordman, which allegedly required it

  to review “tens of thousands of emails for responsiveness and privilege.”

         Good Samaritan asserts that Nordman’s Rule 45 subpoena requests were identical to his

  Rule 34 requests for production. Nordman does not dispute this. It follows that Good Samaritan’s

  basis for its ongoing Rule 34 production, i.e., the hundreds of ESI documents being reviewed, was

  equally applicable to the Rule 45 requests. Good Samaritan’s email from April 13 reflects this:

  “[A]side from our future supplementation of the ESI that is currently under review, [we] do not

  anticipate any further responsive documents being produced in response to your Notice.” (DN 80-

  4). The record does not demonstrate Good Samaritan unilaterally refusing to produce responsive



                                                  10
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 11 of 13 PageID #: 1114




  documents or otherwise attempting to avoid its obligations under either Rule. Instead, Good

  Samaritan indicated its belief that all responsive documents had been produced other than the ESI

  documents that it was currently reviewing for responsiveness and privilege.

         To undercut Good Samaritan’s assertions that all responsive, non-privileged documents

  have now been produced, Nordman points out in his reply that Good Samaritan only produced 959

  of 6,200 reviewed documents. However, this ratio of produced documents versus reviewed

  documents does not automatically create a presumption that more responsive documents exist.

  Nordman does not provide additional support for this argument.

         Nordman’s Reply also highlights deficiencies in Good Samaritan’s privilege log in

  attempting disprove Good Samaritan’s complete production. Allegedly Good Samaritan did not

  provide a privilege log containing a summary of the documents being withheld until May 27, 2021,

  the day before the Rule 30(b)(6) deposition took place. And, even then, the privilege reason for

  each of the 386 entries is identical: “Quality Assurance-protected from disclosure by 42 U.S.C. §

  1396r(b)(1)(B) and 42 CFR 483.75(o)(3).” (DN 82-3). Nordman asserts this is “at best a limited

  privilege and many of the documents claimed by [Good Samaritan] are likely not privileged at

  all.” (DN 82, at p. 4) (citing Henderson Cnty. Health Care Corp. v. Wilson, 612. S.W.3d 811 (Ky.

  2020); State ex rel Boone Retirement Ctr., Inc. v. Hamilton, 946 S.W.2d 740 (Mo. 1997); Brown

  v. Sun Healthcare Grp., Inc., 2008 WL 1751675 (E.D. Tenn. 2008)).

         Nordman, however, did not raise any issue regarding Good Samaritan’s privilege log in his

  Motion. He instead makes conclusory arguments that many documents listed in the privilege log

  “are likely not privileged at all” for the first time in his reply. Generally, arguments or issues

  “raised for the first time in a reply brief are not properly before the Court[,]” as they prevent the

  non-moving party from having a fair opportunity to respond. Al Maqablh v. Heinz, No. 3:16-CV-



                                                   11
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 12 of 13 PageID #: 1115




  289-JHM-CHL, 2018 WL 4186420, at *3 (W.D. Ky. Aug. 31, 2018) (quoting United States v.

  Bennett, No. 3:17-cr-00032, 2017 WL 5339905, at *5 n. 2 (W.D. Ky. Nov. 13, 2017) (add’

  citations omitted)). The Court, therefore, declines to review the sufficiency of the 386 entries in

  Good Samaritan’s amended privilege log and will only broadly consider Good Samaritan’s

  privilege log in determining whether evidentiary sanctions are appropriate.

          Turning again to Nordman’s requested sanctions, Nordman claims the “prevailing rule” for

  a party’s failure to file a timely objection requires the waiver of any objections. To establish this

  allegedly prevailing rule, Nordman relies on cases from other districts and circuits spanning from

  1989 to 2006. These cases essentially state that where a party seeks to avoid compliance with a

  deposition notice or a discovery request, it must raise an objection in a timely manner or else the

  objection is considered waived.6

          Again, Good Samaritan did not seek to avoid compliance with the deposition notice or the

  Rule 34 requests. Good Samaritan provided responsive documents and only delayed in producing

  certain documents due to the voluminous nature of the ESI searches required by Nordman. And

  Good Samaritan made Nordman aware of these delays throughout the discovery period, most

  notably when it was trying to reschedule the Rule 30(b)(6) deposition. Good Samaritan’s delay in

  completing its privilege log is also likely attributable to its ongoing ESI searches. The extreme

  sanction of waiver of any and all objection that Good Samaritan asserted in the Rule 30(b)(6)

  deposition, in responding to the Rule 34 and Rule 45 requests, or otherwise asserted in the litigation

  is not warranted here.




  6
   These cases cited by Nordman in footnote 6 in his Motion again are factually distinguishable from the
  circumstances here.

                                                          12
Case 3:19-cv-00279-RGJ-RSE Document 85 Filed 07/23/21 Page 13 of 13 PageID #: 1116




                                         ORDER

        IT IS THEREFORE ORDERED that Plaintiff Dean Nordman’s Motion for Court to

  Deem All Objections Waived (DN 80) is DENIED.

        IT IS FURTHER ORDERED that Defendant Good Samaritan’s Motion to Hold All

  Pending Matters in Abeyance (DN 83) is DENIED as moot.




                                                           July 22, 2021




  Copies:      Counsel of Record




                                            13
